Citation Nr: 1731958	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extraschedular rating for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to July 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Roanoke, Virginia RO. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned.  This matter was previously before the Board in May 2015, where the Board, in relevant part, remanded the issues on appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016). 

The Veteran contends that he is unemployable due to his service-connected low back disability.  With regards to the impact of the Veteran's back conditions on his ability to work, the Veteran underwent a July 2013 VA examination, in which the examiner suggested that the Veteran should avoid prolonged standing, repetitive twisting, bending, stooping, or stair climbing, but ultimately opines that "there are no functional impairments or disabilities that preclude [V]eteran from securing and maintaining substantial and gainful employment in * * *sedentary-desk work type physical activities * * * with the above recommendations."  

However, the evidence of record indicates that the Veteran's low back disability has worsened since his last VA examination in July 2013.  In October 2015, the Veteran's wife, former employee, and former coworker submitted lay statements indicating that the Veteran's low back pain caused him at times to experience nausea, compelled him to lay on the floor, made it difficult for him to sit, stand, or squat for long periods of time, think clearly or perform duties associated with his work.  Additionally, in November 2015, VA treatment records indicate the Veteran received treatment at the Salem VA Medical Center for severe back pain, reporting symptoms of "severe pain like a tearing, then he has a sense of overall warmness, the[n] he starts to sweat, feels as if he will vomit and feels syncopal."

Although the Veteran has not explicitly articulated to the VA that his low back disability has worsened, available lay statements and recent VA treatment records document symptoms of his low back disability that seem to imply a worsening of the condition since his July 2013 VA examination.  Remand for a new VA examination is therefore required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Additionally, the Veteran reported in his September 2015 TDIU application, VA Form 21-8940, that due to his physical disabilities, he last worked full-time in March 2013.  However, in an October 2015 lay statement, the Veteran's wife indicated that he was self-employed in 2015, with a workload involving "moving small items, supervising a crew that unloaded items from his trailer, and general office duties."  The Veteran's wife noted that difficulties arising from his low back disability led him to close his business; however, it is unclear from the available information what work the Veteran was engaged in, how many hours he was working, and when his period of self-employment began and ended.  Therefore, the Board finds that further development is needed to determine whether the Veteran was engaged in substantially gainful or marginal employment after March 2013.  See 38 C.F.R. § 4.16 (a); see also Faust v. West, 13 Vet. App. 342 (2000).  

Any development affecting the TDIU issue may have an impact on the complete picture of any service-connected disabilities and their effect on employability as it pertains to extraschedular consideration. See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for a low back disability will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate them with the claims file.  

2.  Request that the Veteran provide information about any employment he had from March 2013 to present in order to assist VA in determining if the Veteran's employment during this period was only marginal as opposed to substantially gainful. 

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected low back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner must describe the occupational impairment stemming from the Veteran's service-connected lumbar spine disability.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




